WAUSH, J.
This is the suit of a husband to recover for the expenses he has incurred by reason of injuries to his wife, due, as he claims, to the negligence of defendant’s servant in the operation .of defendant’s truck. It is a companion case to Bridget Healy vs. Ward Baking Co. The question of liability is disposed of in the Bridget Healy case.
The total damage proved by the husband is $132. If the husband shall remit all of the verdict in excess of one hundred thirty-two dollars within ten days of the date of this rescript, defendant’s motion for a new trial is denied, otherwise it is granted.